Mr. Presiding Justice Higbee delivered the opinion of the court. 4. Courts, § 104*—when Probate Court has jurisdiction to require repayment by heirs of excess over average value of devises. Where a testator devised certain parcels of real estate to his children, placing the valuation upon each parcel, and directed that the devisee should pay into or receive from the estate such sums as would make the share of each equal, and devised one of the parcels at a certain valuation to the “heirs” of a deceased daughter, naming her children, who were minors, held that the Probate Court in which the estate was being settled had jurisdiction of a petition by the executor against the guardian of such minors to require him to pay into the estate the excess over the valuation of the parcel devised to them, over the average value of all the devises.